Exhibit 10.29
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

         
 
       
 
  )    
In the Matter of
  )   Order No.:
 
  )    
 
  )    
ANCHOR BANCORP WISCONSIN INC.
  )   Effective Date:
 
  )    
Madison, Wisconsin
  )    
OTS Docket No. H1972
  )    
 
  )    

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
     WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed ANCHOR BANCORP WISCONSIN INC., Madison,
Wisconsin, OTS Docket No. H1972 (Holding Company), that OTS is of the opinion
that grounds exist to initiate an administrative proceeding against the Holding
Company pursuant to 12 USC § 1818(b);
     WHEREAS, the Regional Director, pursuant to delegated authority, is
authorized to issue Orders to Cease and Desist where a savings and loan holding
company has consented to the issuance of an order; and
     WHEREAS, the Holding Company desires to cooperate with OTS to avoid the
time and expense of such administrative cease and desist proceedings by entering
into this Stipulation and Consent to Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraph 1 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:

 



--------------------------------------------------------------------------------



 



1.   Jurisdiction.

     (a) The Holding Company is a “savings and loan holding company” within the
meaning of 12 USC § 1813(w)(3) and 12 USC § 1467a. Accordingly, the Holding
Company is “a depository institution holding company” as that term is defined in
12 USC § 1813(w)(l);
     (b) Pursuant to 12 USC § 1818(b)(9), the “appropriate Federal banking
agency” may initiate cease-and-desist proceedings against a savings and loan
holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe and unsound acts or practices;
and
     (c) Pursuant to 12 USC § 1813(q), the Director of OTS is the “appropriate
Federal banking agency” with jurisdiction to maintain an administrative
enforcement proceeding against a savings and loan holding company. Therefore,
the Holding Company is subject to the authority of OTS to initiate and maintain
an administrative cease-and-desist proceeding against it pursuant to 12 USC §
1818(b).

2.   OTS Findings of Fact.

     Based on findings set forth in the OTS Report of Examination of the Holding
Company dated November 3, 2008 (ROE), OTS finds that the Holding Company has
engaged in unsafe and unsound practices that resulted in the Holding Company
operating with insufficient liquidity and earnings and an inadequate level of
capital for its risk profile.

3.   Consent.

     The Holding Company consents to the issuance by OTS of the accompanying
Order to Cease and Desist (Order). The Holding Company further agrees to comply
with the terms of the Order upon the Effective Date of the Order and stipulates
that the Order complies with all requirements of law.

2



--------------------------------------------------------------------------------



 



4.   Finality.

     The Order is issued by OTS under 12 USC § 1818(b) and upon the Effective
Date it shall be a final order, effective and fully enforceable by OTS under the
provisions of 12 USC § 1818(i).

5.   Waivers.

     The Holding Company waives the following:
     (a) The right to be served with a written notice of OTS’s charges against
it as provided by 12 USC § 1818(b) and 12 CFR Part 509;
     (b) The right to an administrative hearing of OTS’s charges as provided by
12 USC § 1818(b) and 12 CFR Part 509;
     (c) The right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 USC § 1818(h), or otherwise to
challenge the validity of the Order; and
     (d) Any and all claims against OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes or otherwise.

6.   OTS Authority Not Affected.

     Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar
or otherwise prevent OTS from taking any other action affecting the Holding
Company if at any time OTS deems it appropriate to do so to fulfill the
responsibilities placed upon OTS by law.

7.   Other Governmental Actions Not Affected.

     The Holding Company acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 6 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any



3



--------------------------------------------------------------------------------



 



governmental entity other than OTS.

8.   Miscellaneous.

     (a) The laws of the United States of America shall govern the construction
and validity of this Stipulation and of the Order;
     (b) If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise;
     (c) All references to OTS in this Stipulation and the Order shall also mean
any of the OTS’s predecessors, successors, and assigns;
     (d) The section and paragraph headings in this Stipulation and the Order
are for convenience only and shall not affect the interpretation of this
Stipulation or the Order;
     (e) The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters; and
     (f) The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by OTS, acting through its Regional Director
or other authorized representative.

9.   Signature of Directors/Board Resolution.

     Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Holding Company to
the issuance of the Order and the execution of the Stipulation. This Stipulation
may be executed in counterparts by the directors after approval of execution of
the Stipulation at a duly called board meeting.



4



--------------------------------------------------------------------------------



 



WHEREFORE, the Holding Company, by its directors, executes this Stipulation.

                      ANCHOR BANCORP WISCONSIN INC.       OFFICE OF THRIFT
SUPERVISION     Madison, Wisconsin                
 
                   
By:
          By:        
 
 
 
Douglas J. Timmerman, Chairman          
 
Daniel T. McKee    
 
              Regional Director, Central Region    
 
                                Date: See Effective Date on page 1    
 
                   
 
  Richard A. Bergstrom, Director                
 
                   
 
                   
 
  Holly Cremer Berkenstadt, Director                
 
                   
 
                   
 
  Donald D. Kropidlowski, Director                
 
                   
 
                   
 
  Greg M. Larson, Director                
 
                   
 
                   
 
  David L. Omachinski, Director                
 
                   
 
                   
 
  Donald D. Parker, Director                
 
                   
 
                   
 
  Pat Richter, Director                
 
                   
 
                   
 
  James D. Smessaert, Director                
 
                   
 
                   
 
  Mark D. Timmerman, Director                

5